Citation Nr: 0922347	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-17 986A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from October 1984 to April 
1996 with evidence of an additional three years of active 
service prior to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in November 2008 but failed to report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the 10 percent evaluations assigned 
to his service connected knee disabilities are inadequate to 
reflect his current level of impairment.  He notes that he 
has had arthroscopic surgery on each of his knees since the 
assignment of the 10 percent evaluations.  

The Veteran's representative notes that the February 2006 VA 
orthopedic examination of the Veteran's knees did not account 
for any additional impairment that may result from pain, 
weakness, excess fatigability or incoordination.  

A review of the record shows that the Veteran underwent 
arthroscopic surgery for his right knee in February 2004.  He 
was afforded a VA examination of this knee in March 2004, at 
which time it was noted that the knee was still swollen and 
painful due to the surgery.  The Veteran then underwent 
surgery for his left knee in June 2004.  

The most recent VA examination of the Veteran's knees was 
conducted in February 2006.  This is the only examination of 
record performed after the completion of surgery for both 
knees and after both knees had an opportunity to heal from 
the surgical wounds.  However, although the Veteran is noted 
to have some subjective complaints of knee pain, the examiner 
does not measure or comment on the possibility of additional 
limitation of function due to pain, weakness, excess 
fatigability, or incoordination.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered include pain on movement, weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§§ 4.40, 4.45 (2008).  Functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59 (2008).  United States Court 
of Appeals for Veterans Claims (Court) has held that an 
examination that does not discuss these factors is 
inadequate.  DeLuca v. Brown, 8 Vet. App. 321 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
level of impairment of his service 
connected knee disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be conducted.  The 
presence or absence of objective evidence 
of instability of each knee should be 
noted.  The examiner(s) should comment on 
the functional limitations, if any, 
caused by the Veteran's service connected 
knee disabilities.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected knee disabilities.  
The presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

2.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





